Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
S
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0249460 (“Kushimoto”).
Kushimoto teaches:
Re 11: A method of providing an illumination pattern for vehicle lighting, the method comprising:
scanning a light converter 34 with a scanning laser 32a-b to provide a reference light pattern comprising scanlines of white light (Fig. 1; ¶59-60), the scanlines including a first scanline illuminating at least a partial area and a second scanline adjacent to and overlapping the first scanline (Fig. 2: area shown illuminated by different possible distributions that illuminate at least a partial area, each illumination area except for 10 is formed of multiple scanlines); and
modifying the reference light pattern with a cut-off region to provide an adapted light pattern, the modifying comprising one of:
switching off the scanning laser over the partial area so that the first scanline is a non-continuous scanline which does not illuminate the partial area, and shifting a vertical position of the second scanline that is a continuous scanline to illuminate at least a portion of the partial area (Fig. 2; ¶53: transition from distribution 11 to 12 includes switching off laser over area 11, a non-continuous scanline, to 12 which is continuous); or
dimming the scanning laser over the partial area so that a first portion of the first scanline over the partial area has decreased intensity compared to a second portion of the first scanline outside of the partial area.

Re 12: wherein modifying the reference light pattern comprises switching off the scanning laser over the partial area so that the first scanline is the non-continuous scanline that does not illuminate the partial area, and shifting the position of the second scanline that is the continuous scanline so that it illuminates at least the portion of the partial area (Fig. 2; ¶53).

Re 13: wherein the reference light pattern comprises a third scanline that is a continuous scanline and adjacent to the second scanline, and providing an adapted light pattern comprises increasing a distance between the second scanline and the third scanline (Fig. 2: as laser produces scanlines in 13a to 13 b, as it starts at the top of the rectangle and works downward the third scanline’s distance increases from the second scanline).

Re 21: A non-transitory computer readable medium comprising instructions saved on at least one memory device coupled with a vehicle headlight system, the instructions when 

Re 22:
at least one laser configured to emit laser light with a laser peak emission wavelength (Fig. 1; ¶59-60),
a light converter configured to convert the laser light to converted light having a peak emission wavelength with a greater wavelength than the laser peak emission wavelength (Fig. 1; ¶59-60: blue to yellow which combine to form white light),
a scanner 33a-33b configured to scan the at least one laser over the light converter to provide a reference light pattern comprising scanlines of white light (Fig. 1; ¶55),
a controller configured to modify the reference light pattern with have a cut-off region to provide an adapted light pattern (Fig. 4), the modifying comprising one of:
switching off the scanning laser over the partial area so that the first scanline is a non-continuous scanline which does not illuminate the partial area, and shifting a vertical position of the second scanline that is a continuous scanline to illuminate at least a portion of the partial area (Fig. 2; ¶53); orPage 5 of 9Application No. 16/318,657
dimming the scanning laser over the partial area so that a first portion of the first scanline over the partial area has decreased intensity 

Re 23: wherein the controller is configured to modify the reference light pattern by switching off the scanning laser over the partial area so that the first scanline is the non-continuous scanline that does not illuminate the partial area, and shifting the position of the second scanline that is the continuous scanline so that it illuminates at least the portion of the partial area (¶53).

Re 24: wherein the reference light pattern comprises a third scanline that is a continuous scanline and adjacent to the second scanline, and providing an adapted light pattern comprises increasing a distance between the second scanline and the third scanline (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kushimoto in view of Reisinger et al. US 2018/0147878 (“Reisinger”).
Kushimoto is silent as to claims 14-20.

Reisinger teaches/discloses:
Claim 14: wherein the reference light pattern comprises three or more continuous scanlines including the second scanline and the third scanline, providing an adapted light pattern comprises increasing a distance between adjacent ones of the three or more continuous scanlines, and the method further comprises stepwise decreasing the distance between the three or more continuous scanlines after increasing the distance (Figs. 2-4: showing different brightness distributions formed by different sets of scanlines; Fig. 11: showing pixel brightness configuration; Figs. 8-10: showing moving of continuous and non-continuous scanlines via a characteristic curve; claim 1: assigning rows (scanlines) and columns (scanlines) as sets of pixels, and calculating the brightness of each pixel and thus each line).
Claim 15: wherein modifying the reference light pattern further comprises providing non-continuous scanlines at least one of which is adjacent to the first scanline, and decreasing a distance between the at least two adjacent non-continuous scanlines.
Claim 16: wherein providing the adapted light pattern further comprises increasing or dimming the intensity of the at least two of the scanlines that are adjacent based on a change of distance between the at least two of the scanlines that are adjacent (¶18; Figs. 2-4, 8-11).
Claim 17: wherein shifting the position of the second scanline comprises shifting respective positions of each scanline vertically below the second scanline a same distance (Figs. 2-4; ¶62-92).
Claim 18
Claim 19: wherein modifying the reference light pattern comprises dimming the scanning laser over the partial area so that a first portion of the first scanline over the partial area has decreased intensity compared to a second portion of the first scanline outside of the partial area (Figs. 2-11; ¶62-92).
Claim 20: wherein dimming the scanning laser comprises exponentially adjusting the intensity of the scanning laser over the partial area of the first scanline (Figs. 2-11; ¶62-92).

Reisinger teaches forming an image 11 (abstract; Figs. 2-11) using a scanning laser by breaking it down into constituent columns and rows (see claim 1, equivalent to scanlines). Each scanline is composed of pixels that are dynamically adjusted as a function of the image (¶62-92; claim 1). Thus, the above claims recite functionality disclosed by Reisinger; that is, images and transitions between successive images encompass the above functionality.
One advantage realized is a more adaptable lighting device that reacts to more precisely to its environment. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kushimoto with Reisinger’s teachings in order to increase the functionality of the device. 

	Re 25-30: Kushimoto is silent as to claims 25-30.

	Reisinger teaches/discloses (Figs. 2-11; claim 11; abstract; ¶62-92):
Claim 25: wherein the reference light pattern comprises three or more continuous scanlines including the second scanline and the third scanline, providing an adapted light pattern comprises increasing a distance between adjacent ones of the three or 
Claim 26: wherein the controller is configured to modify the reference light pattern by further providing non-continuous scanlines at least one of which is adjacent to the first scanline, and decreasing a distance between the at least two adjacent non-continuous scanlines.
Claim 27: wherein the controller is configured to modify the reference light pattern by further increasing Page 6 of 9Application No. 16/318,657or dimming the intensity of the at least two of the scanlines that are adjacent based on a change of distance between the at least two of the scanlines that are adjacent.
Claim 28: wherein the controller is configured to shift the position of the second scanline by shifting respective positions of each scanline vertically below the second scanline a same distance.
Claim 29: wherein the controller is configured to modify the reference light pattern by dimming the scanning laser over the partial area so that a first portion of the first scanline over the partial area has decreased intensity compared to a second portion of the first scanline outside of the partial area.
Claim 30: wherein the controller is configured dim the scanning laser by exponentially adjusting the intensity of the scanning laser over the partial area of the first scanline.

Reisinger teaches forming an image 11 (abstract; Figs. 2-11) using a scanning laser by breaking it down into constituent columns and rows (see claim 1, equivalent to scanlines). Each scanline is composed of pixels that are dynamically adjusted as a function of the image (¶62-92; claim 1). Thus, the 
One advantage realized is a more adaptable lighting device that reacts to more precisely to its environment. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kushimoto with Reisinger’s teachings in order to increase the functionality of the device. 

Conclusion
Please see attached PTO-892 form for all relevant prior art discovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875